DETAILED ACTION
Claims 1-12 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2018/0190035 to Grundhofer et al. in view of U.S. PGPubs 20070248261 to Zhou et al.

Regarding claim 1, Grundhofer et al. teach a computer implemented method (par 0003), the method comprising: 
identifying and storing anatomical landmarks on a first reference digital image of a region of a human body (par 0003, par 0016, par 0050-0051, “The orientation images allow the system to detect the locations of landmarks, such as specific points or features (e.g., facial features, eyes, eyebrows, and mouth), on the target object, as well as the appearance (e.g., variations color, shading, saturation, and chroma) of the target object”, par 0042, par 0049, par 0056, “ component attributes can include component facial expressions that correspond to isolated facial movements, such as eyebrow raises, smiles, lip puckering, opening a mouth, nose crinkling, etc. Each component attribute may be represented by a plurality of attribute images, which may be stored in a database or other data structure within the computer 102”); 
receiving identification data on the first reference digital image with the anatomical landmarks to form a second reference digital image (par 0019, par 0051-0052, “the image analysis software compares pixel values (hue, brightness, color, etc.) of adjacent pixels to identify boundaries between pixels. A boundary can appear, for example, as a change in color in the captured image. Different patterns of variations in pixel values may correspond to different landmarks. For example, a generally circular pattern of pixels having black or nearly black color surrounded by pixels having a white color may correspond to eyes. Similar processes can be used to detect landmarks with respect to noses, eyebrows, mouths etc., based on the particular patterns of pixel values that are characteristic of the landmarks”, par 0056-0058, “To deform the base mesh 416, the relative locations of the landmarks in the base mesh 416 are moved by the computer 102 to align with the predicted positions of the landmarks generated in operation 312. By matching the predicted locations of the landmarks with the landmarks in the base mesh 416 to generate the deformed mesh 418, the system 100 increases the likelihood that the locations of the landmarks in the final projected image match the locations of the landmarks on the target 130 at the time of projection”); 
transforming the second reference digital image into a mesh mask image ( Fig. 4, par 0019, par 0051-0052, par 0056-0058, “To deform the base mesh 416, the relative locations of the landmarks in the base mesh 416 are moved by the computer 102 to align with the predicted positions of the landmarks generated in operation 312. By matching the predicted locations of the landmarks with the landmarks in the base mesh 416 to generate the deformed mesh 418, the system 100 increases the likelihood that the locations of the landmarks in the final projected image match the locations of the landmarks on the target 130 at the time of projection …in operation 316. As shown in FIG. 4, the system 100 overlays the blended texture 408 as modified in operations 304-308 to the deformed mesh 418 generated by operations 310-314 to produce the augmentation image 420. The deformed mesh 418 includes texture coordinates at each vertex that correspond to particular pixels in the blended texture 408. The texture coordinates may be stored as metadata associated with the deformed mesh 418. When the system overlays the blended texture 408 onto the deformed mesh 418, the vertices of the deformed mesh 418 are matched to the corresponding pixels in the blended texture 408 to ensure that the pixels of the blended texture 408 are rendered at the correct locations on the deformed mesh 418”); and
overlaying the mesh mask image on a third digital image of the region of the human body (Fig. 4, par 0058, “the system 100 overlays the blended texture 408 as modified in operations 304-308 to the deformed mesh 418 generated by operations 310-314 to produce the augmentation image 420. The deformed mesh 418 includes texture coordinates at each vertex that correspond to particular pixels in the blended texture 408. The texture coordinates may be stored as metadata associated with the deformed mesh 418. When the system overlays the blended texture 408 onto the deformed mesh 418, the vertices of the deformed mesh 418 are matched to the corresponding pixels in the blended texture 408 to ensure that the pixels of the blended texture 408 are rendered at the correct locations on the deformed mesh 418. In operation 318, the system 100 transmits the augmentation image to the projector 106 for projection onto the target 130 to generate a resulting augmented appearance 422”, also see claims 3 and 4).  
But Grundhofer et al. do not explicitly teach receiving biopsy site identification data on the first reference digital image with the anatomical landmarks to form a second reference digital image.
In related endeavor, Zhou et al. teach receiving biopsy site identification data on the first reference digital image with the anatomical landmarks to form a second reference digital image (Figs 31-35, par 0008, par 0091-0092, par 0207-0211, par 0218, obtain probe site data with landmark of skull).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Grundhofer et al. to include receiving biopsy site identification data on the first reference digital image with the anatomical landmarks to form a second reference digital image as taught by Zhou et al. to generate and visualize a surgeon site through combining images of real-time data and virtual objects to focus on optimizing the visualization and thus exploiting the full capabilities of the 3D visualization system.

Regarding claim 2, Grundhofer et al. as modified by Zhou et al. teach all the limitation of claim 1, and Grundhofer et al. further teach further comprising storing the first reference digital image in a non-transitory computer readable storage (par 0030-0032, par 0042, par 0049, par 0056).

Regarding claim 3, Grundhofer et al. as modified by Zhou et al. teach all the limitation of claim 1, and Grundhofer et al. further teach wherein the third digital image comprising a real-time format (par 0015, par 0018-0020, par 0022, par 0039, par 0061-0062).

Regarding claim 4, Grundhofer et al. teach a system, the system comprising: one or more hardware processors configured by machine-readable instructions to (par 0030-0032). The remaining limitations of the claim are similar in scope to claim 1 and rejected under the same rationale.

Regarding claims 5-6, Grundhofer et al. as modified by Zhou et al. teach all the limitation of claim 4, the claims 5-6 are similar in scope to claims 2-3 and are rejected under the same rational.

Regarding claim 7, Grundhofer et al. teach a computing platform, the computing platform comprising: a non-transitory computer-readable storage medium having executable instructions embodied thereon; and one or more hardware processors configured to execute the instructions to (Fig 2, par 0029-0032). The remaining limitations of the claim are similar in scope to claim 1 and rejected under the same rationale.

Regarding claims 8-9, Grundhofer et al. as modified by Zhou et al. teach all the limitation of claim 7, the claims 8-9 are similar in scope to claims 2-3 and are rejected under the same rational.

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2018/0190035 to Grundhofer et al. in view of U.S. PGPubs 2007/0248261 to Zhou et al., further in view of U.S. PGPubs 2015/0100290 to Falt et al.

Regarding claim 10, Grundhofer et al. teach a computer implemented method (par 0003), the method comprising: 
identifying and storing anatomical landmarks on a first reference digital image of a region of a human body (par 0003, par 0016, par 0050-0051, “The orientation images allow the system to detect the locations of landmarks, such as specific points or features (e.g., facial features, eyes, eyebrows, and mouth), on the target object, as well as the appearance (e.g., variations color, shading, saturation, and chroma) of the target object”, par 0042, par 0049, par 0056, “ component attributes can include component facial expressions that correspond to isolated facial movements, such as eyebrow raises, smiles, lip puckering, opening a mouth, nose crinkling, etc. Each component attribute may be represented by a plurality of attribute images, which may be stored in a database or other data structure within the computer 102”); 
receiving identification data on the first reference digital image with the anatomical landmarks to form a second reference digital image (par 0019, par 0051-0052, “the image analysis software compares pixel values (hue, brightness, color, etc.) of adjacent pixels to identify boundaries between pixels. A boundary can appear, for example, as a change in color in the captured image. Different patterns of variations in pixel values may correspond to different landmarks. For example, a generally circular pattern of pixels having black or nearly black color surrounded by pixels having a white color may correspond to eyes. Similar processes can be used to detect landmarks with respect to noses, eyebrows, mouths etc., based on the particular patterns of pixel values that are characteristic of the landmarks”, par 0056-0058, “To deform the base mesh 416, the relative locations of the landmarks in the base mesh 416 are moved by the computer 102 to align with the predicted positions of the landmarks generated in operation 312. By matching the predicted locations of the landmarks with the landmarks in the base mesh 416 to generate the deformed mesh 418, the system 100 increases the likelihood that the locations of the landmarks in the final projected image match the locations of the landmarks on the target 130 at the time of projection”); 
transforming the second reference digital image into an adjustable mask image ( Fig. 4, par 0019, par 0051-0052, par 0056-0058, “To deform the base mesh 416, the relative locations of the landmarks in the base mesh 416 are moved by the computer 102 to align with the predicted positions of the landmarks generated in operation 312. By matching the predicted locations of the landmarks with the landmarks in the base mesh 416 to generate the deformed mesh 418, the system 100 increases the likelihood that the locations of the landmarks in the final projected image match the locations of the landmarks on the target 130 at the time of projection …in operation 316. As shown in FIG. 4, the system 100 overlays the blended texture 408 as modified in operations 304-308 to the deformed mesh 418 generated by operations 310-314 to produce the augmentation image 420. The deformed mesh 418 includes texture coordinates at each vertex that correspond to particular pixels in the blended texture 408. The texture coordinates may be stored as metadata associated with the deformed mesh 418. When the system overlays the blended texture 408 onto the deformed mesh 418, the vertices of the deformed mesh 418 are matched to the corresponding pixels in the blended texture 408 to ensure that the pixels of the blended texture 408 are rendered at the correct locations on the deformed mesh 418”); and
overlaying the adjustable mask image on a third digital image of the region of the human body (Fig. 4, par 0058, “the system 100 overlays the blended texture 408 as modified in operations 304-308 to the deformed mesh 418 generated by operations 310-314 to produce the augmentation image 420. The deformed mesh 418 includes texture coordinates at each vertex that correspond to particular pixels in the blended texture 408. The texture coordinates may be stored as metadata associated with the deformed mesh 418. When the system overlays the blended texture 408 onto the deformed mesh 418, the vertices of the deformed mesh 418 are matched to the corresponding pixels in the blended texture 408 to ensure that the pixels of the blended texture 408 are rendered at the correct locations on the deformed mesh 418. In operation 318, the system 100 transmits the augmentation image to the projector 106 for projection onto the target 130 to generate a resulting augmented appearance 422”, also see claims 3 and 4).  
But Grundhofer et al. do not explicitly teach inserting biopsy site identification data on the first reference digital image with the anatomical landmarks to form a second reference digital image.
In related endeavor, Zhou et al. teach inserting biopsy site identification data on the first reference digital image with the anatomical landmarks to form a second reference digital image (par 0068, Figs 31-35, par 0008, par 0091-0092, par 0207-0211, par 0218, identify probe site data with landmark of skull to form a new image).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Grundhofer et al. to include receiving biopsy site identification data on the first reference digital image with the anatomical landmarks to form a second reference digital image as taught by Zhou et al. to generate and visualize a surgeon site through combining images of real-time data and virtual objects to focus on optimizing the visualization and thus exploiting the full capabilities of the 3D visualization system.
But Grundhofer et al. as modified by Zhou et al. do not explicitly teach transforming the second reference digital image into an adjustable transparent mask image; and overlaying the adjustable transparent mask image on a third digital image of the region of the human body.
In related endeavor, Falt et al. teach transforming the second reference digital image into an adjustable transparent mask image; and overlaying the adjustable transparent mask image on a third digital image of the region of the human body (par 0051, “an x-ray imaging simulator may include two-dimensional or three-dimensional overlays. For example, the x-ray imaging simulator may overlay the x-ray image with a mask. Masks are overlays of relevant areas or body parts, such as a vasculature, that help a user navigate through a procedure. Another type of overlay may be an image of a patient's actual anatomical body part. These images may be obtained before the actual procedure, for example with a CT scan, or, it may have been obtained during the procedure, for example, using rotational angiography or CBCT. The projected overlay can also be colored, to better distinguish it from the x-ray image. The image overlay may also be used with previous x-ray images and digitally subtracted from a current image to create "roadmaps" of a vasculature. The transparency of the overlaid image may be varied to display both the live x-ray image and the overlaid mask image at the same time“, par 0055, “The system input may further include controls for the collimation setting of the C-arm, such as the position of the collimator/wedge filters 206, a toggle for the use of collimator/wedge filters 207, a reset for resetting the position of collimator/wedge filters 208, and a control for adjusting the magnification level up/down 209. The system input may further include a toggle to enable a three-dimensional overlay 210, which can be used to overlay a semi-transparent previously obtained three-dimensional mask image of the vasculature onto the x-ray image“, par 0105, “A more complex model may furthermore account for the effect of stacked primary and/or secondary collimators, such that they may be rotated or translated to form a resulting shape or transparency. This may be accomplished by dividing up the factor function into several parts, with each part corresponding to a particular geometrical area of overlap and a certain degree of transparency”).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Grundhofer et al. as modified by Zhou et al. to include transforming the second reference digital image into an adjustable transparent mask image; and overlaying the adjustable transparent mask image on a third digital image of the region of the human body  as taught by Falt et al. to simulate the emission of radiation from x-ray equipment during the x-ray guided medical procedure to balance the trade-off between radiation exposure and image quality to understand the complex relationship between equipment settings, image quality and resulting exposure allows medical teams to minimize health risks to patients and themselves while optimizing image and treatment quality.

Regarding claims 11-12, Grundhofer et al. as modified by Zhou et al. teach all the limitation of claim 10, the claims 11-12 are similar in scope to claims 2-3 and are rejected under the same rational.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jin Ge whose telephone number is (571)272-5556. The examiner can normally be reached 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIN . GE
Examiner
Art Unit 2616



/JIN GE/           Primary Examiner, Art Unit 2616